DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, note that the recitation of “wherein ---- preferably---- the radio-frequency power amplifier” appears to be an indefinite (see MPEP 2173.05(c)). Preferences (as indicated by the word “preferably”) lead to confusion over the intended scope of the claim. In such instance it is not clear whether the claimed subject matter, i.e. envelope signal is positively needed to be the envelope of the input signal of the RF amplifier or it is okay even if it is a different envelope signal. 
In claim 10, note that the recitation of “the value of the electrical signal in a branch to which any switching amplifier connected in parallel belongs”, there is insufficient antecedent basis for this limitation of the value of the electrical signal in the claim. Moreover recitation of claims 1 through 7 clearly indicates that the linear amplification unit supplies power to the RF power amplifier until a threshold is reached 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102 as being anticipated by Lerdworatawee et. al. (US 2016/0294284).
Regarding claim 1, Lerdworatawee (i.e. FIGS. 1 & 2) discloses a feedback-based (Feedback is sensed by 490 and monitor 406 and accordingly switching frequency and inductor selection is made) power supply (100for a radio-frequency power amplifier (10), comprising 
a linear amplification unit (LAU, designated by the examiner in Fig. 4A of Lerdworatawee for ease of reference), 
a first controlling unit (FAU, designated by the examiner in Fig. 4A of Lerdworatawee for ease of reference), 
[AltContent: textbox (1)][AltContent: textbox (2)][AltContent: textbox (5)][AltContent: textbox (3)][AltContent: textbox (4)]
    PNG
    media_image1.png
    577
    641
    media_image1.png
    Greyscale

Fig. 4A of Lerdworatawee annotated by the examiner for ease of reference.
a first driving unit (FDU, designated by the examiner in Fig. 4A of Lerdworatawee for ease of reference), 
a first feeding-back unit (FFU, designated by the examiner in Fig. 4A of Lerdworatawee for ease of reference) and 
a superimposing unit (FSU, designated by the examiner in Fig. 4A of Lerdworatawee for ease of reference), 
wherein the (1) linear amplification unit (LAU) is configured to linearly amplify a first envelope signal (ET) and output the linearly-amplified envelope signal (Iamp , Vamp)-§0026; where in per claim 2, wherein the first envelope signal is an envelope signal (the  power amplifier 450 receives an input signal Vin and produces a power amplified output 
the (2a) first controlling unit (FCU) comprises a first input end (490, when Isw increases above Idd, lamp will go negative, which may be sensed at 490, §0026) configured to receive the linearly-amplified envelope signal (Iamp);
the (2b) first controlling unit (FCU) further comprises a second input end (“1” & “2” designated by the examiner in the annotated Fig. 4A of Lerdworatawee) configured to obtain a feedback signal of a change rate (frequency is rate and the change in frequency is therefore change rate which is monitored through 406, wherein 406 compares a frequency of the envelope tracking signal ET (e.g., at Vamp) to the switching frequency of the switching signal DRV, §0028) of an electrical signal (i.e. frequency) of a supply voltage end (“5” designated by the examiner in the annotated Fig. 4A of Lerdworatawee) of the radio-frequency power amplifier (450) through the (3) first feeding-back unit (FFU); and Lerdworatawee also teaches claim 3, as the envelope frequency indicates the change rate of envelope amplitude. 
the (2c) first controlling unit (FCU) further comprises an output end (“3” & “4” designated by the examiner in the annotated Fig. 4A of Lerdworatawee) to send control signal (to FDU and the adjustable inductor), wherein the first controlling unit (FCU) outputs a first control signal (to FDU as well as corresponding inductor selection signal to the adjustable inductor) based on inputs of the first input end (490) and the second input end (“1” and “2”) to enable the power supply to work in any one of the following modes: 

ii) a constant off time control mode (for specific time period switch 404 will be off)  having a constant off time; 
(DRV is provided to drive circuitry 403 to turn switches 404 and 405 ON and OFF based on control signal output from terminal 4. If lamp be positive into PA 450, sensor 490 detects the positive lamp current, and switching generator 402 cause switching signal DRV to go high. DRV high is passed through driver 403 to tum on switch 404 and turn off switch 405. Accordingly, Vdd is applied to an input terminal of reconfigurable inductance 407, which causes Isw to increase. When Isw increases above Idd, lamp will go negative, which is sensed at 490 and translated at 402 into DRV going low. DRV low turns off switch 404 and turns on switch 405, causing Isw to ramp down. The switching cycle is then repeated, §0026).

And per claim 5, the power supply of claim 1, further comprising a first mode selecting unit (the driver 403 is considered as the first mode selecting unit) configured to perform selection between the constant on time control mode (because driver selects on and off time for switches 404 or 405) and the constant off time control mode and per claim 6, the first controlling unit (FCU) comprises a timing unit (clock signals, see Figs. 6 and 7, §0033-§0034) configured to determine the constant on time or the constant off time (FCU determines the change in on and off timing of the switches based on the difference in envelope frequency and switching frequency, §0028).
the (4) First driving unit (FDU) is configured to connect the output end (4) of the first controlling unit (FCU) and provide a first electrical signal (Isw, Vsw) based on the first control signal (as mentioned above); and per claim 4, the first driving unit (FDU) comprises a first switching amplifier or comprises an upper power transistor (404) and a lower power transistor (405) and per claim 8, the first driving unit (FDU) in Lerdworatawee power supply comprises at least a first switching amplifier (404) and a second switching amplifier (405) connected in parallel (antiparallel connection), and the 
the (5) superimposing unit (FSU) is configured to superimpose the linearly-amplified envelope signal (Iamp , Vamp) and the first electrical signal (Isw, Vsw) so as to supply power (Idd, Vdd) to the supply voltage end (“5” designated by the examiner in the annotated Fig. 1 of Lerdworatawee) of the radio-frequency power amplifier (450). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lerdworatawee in view of Inoue (US 2016/0156317).
Regarding claim 7, Lerdworatawee discloses the claimed invention, although Lerdworatawee is not explicit about a value of the first electrical signal being less than a first threshold, the first controlling unit is configured to force the power supply to continuously provide the first electrical signal in the constant on time control mode or the constant off time control mode so that the value of the first electrical signal is greater than or equal to the first threshold. 
Inoue in a similar filed of endeavor teaches in reference to Fig. 1, the extra feature of the current detector 18 measures a voltage drop caused by the load current ID flowing in the sensing resistor Rs, and controls the switching power supply 12 depending on the load current IL’s exceeding a preset limit. That is, when the load current IL is going to exceed the preset limit, the current detector 18 controls the switching power supply 12 to provide an additional current Isw· Then, the final section is provided with a merged current, IL+Isw (Inoue: §0020-0021) 
Since Lerdworatawee already has current sensor (490) similar to Inoue, it would have been an obvious addition to a person of ordinary skill in the art to Lerdworatawee’s power supply that so long as Idd does not exceed a preset limit, Iamp can adequately supply the required drain current Idd and when the load current Idd is going to exceed the preset limit, the current detector 490 through the first control unit (FCU) controls the switching power supply (FDU) to provide an additional current Isw· Then, the final section is provided with a merged current. An added advantage of such an addition would be not to engage the switching power supply when it is not needed. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowable since it is not explicit in the closest prior art Lerdworatawee, that the constant on time or the constant off time of at least one switching amplifier (404) is different from that of other switching amplifiers (405).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone 

/HAFIZUR RAHMAN/Examiner, Art Unit 2843